DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               CHAI DEVELOPERS LIMITED PARTNERSHIP,
                      a Florida limited partnership,
                                Appellant,

                                     v.

                     GFS STORES, LLC, a Delaware
                       limited liability company,
                                Appellee.

                    Nos. 4D16-1490 and 4D16-3243

                          [December 14, 2017]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No. CACE
14-018879 (12).

  Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm
Beach, and Stephen J. Padula of Padula Bennardo Levine, Boca Raton,
and Bernard Egozi and Issac Lew of Egozi & Bennett, P.A., Aventura, for
appellant.

     Nancy A. Copperthwaite, Dana A. Clayton and Lorayne Perez of
Akerman LLP, Miami, and Scott W. Rostock of Akerman LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.